Being unable to concur in the conclusions reached by the majority, I must respectfully dissent.
The majority imposes upon appellant the duty of obtaining an affidavit to demonstrate reasonable cause for his claim. R.C.2307.42(C)(1)(a)(i) does not impose such a duty. Rather, the statute requires that he submit his own affidavit stating he has consulted with a physician both knowledgeable and competent to testify who has indicated reasonable cause for commencement of the action. Appellant has submitted such an affidavit, the issue being the sufficiency thereof. The affidavit states in part:
"* * * Dr. Kevin Murray, the examining physician who treated me when finally sent to Ohio State University for emergency treatment sent a letter to the SOCF physician and nursing staff, which was placed in my medical records, telling staff he had never witnessed such a blatant case of neglect. Claimant feels that procuring Dr. Kevin Murray to trial, by subpoena, would produce the necessary testimony to prove negligence/malpractice."
Although not as precise as desirable, I would find such affidavit sufficient to meet the requirements of R.C.2307.42(C)(1)(a)(i). Appellant should not have his case dismissed merely because in the preceding paragraph of his affidavit he indicated his opinion that he should not be required to have a medical expert since, in the last paragraph of the affidavit, he indicated the expert whom he would call and the general nature of the expert's anticipated opinion testimony based upon the facts of this case. *Page 443 
Accordingly, I would reverse the judgment and remand for further proceedings.